FLETCHER, Circuit Judge,
dissenting:
I would reverse. Plaintiff delivered his incomplete draft of the pretrial order to defendant’s counsel on July 23, 1984, three working days before the deadline set by the court for the filing of the order (the close of business, July 26). Defense counsel returned the draft along with a draft of defense counsel’s portion, also incomplete, on the evening of July 25. Counsel jointly worked to resolve differences and to complete missing portions on July 26. Both counsel recognized that work remained to be done, including completion of the framing of the issues and agreement on the admissibility of exhibits. Defense counsel refused to work longer as he was going on vacation the following day; the court, contacted by phone, refused a further extension. Neither defendant’s nor plaintiff’s portions of the pretrial order were fully complete. Nonetheless the court dismissed, thereby punishing plaintiff and rewarding defendant.
The court recited the factors that must be considered in determining whether to dismiss a case for lack of prosecution. However, its deliberations reflect more concern for tidy dispatch of cases than for fairness to the litigants. See Olympic Sports Products v. Universal Athletic Sales, 760 F.2d 910, 915 (9th Cir.1985). Where counsel share responsibility for timely filing, the court should be very careful to prevent one party’s inaction or refusal to act prejudicing the other. See Carter v. City of Memphis, 636 F.2d 159, 161 (6th Cir.1980) (per curiam) (finding abuse of discretion where court dismissed action with prejudice for lack of prosecution when both attorneys seemed “equally dilatory,” and defense counsel had not requested the dismissal).
I do not condone plaintiff’s counsel’s conduct, but defendant was not prejudiced by *1426the delay. Less severe sanctions were in order.